

116 HR 8216 IH: Native VetSuccess at Tribal Colleges and Universities Pilot Program Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8216IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Gallego (for himself, Mr. Cole, Ms. Haaland, and Mr. Cook) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a Native VetSuccess at Tribal Colleges and Universities Pilot Program.1.Short titleThis Act may be cited as the Native VetSuccess at Tribal Colleges and Universities Pilot Program Act.2.Native VetSuccess at Tribal Colleges and Universities Pilot Program(a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a five-year pilot program, to be known as the Native VetSuccess at Tribal Colleges and Universities Pilot Program. Under such pilot program the Secretary shall—(1)identify three regional Native VetSuccess service areas consisting of at least two participating Tribal colleges or universities;(2)assign to each regional Native VetSuccess service area a VetSuccess on Campus counselor and a full-time Vet Center outreach coordinator, both of which shall be based on one or more of the participating Tribal colleges or universities in the service area; and(3)provide for eligible students at such participating colleges and universities with all services for which such students would be eligible under the VetSuccess on Campus program of the Department of Veterans Affairs.(b)Eligible studentsFor purposes of the pilot program, an eligible student is a student who is a veteran, member of the Armed Forces, or dependent of a veteran or member of the Armed Forces who is eligible for any service or benefit under the VetSuccess on Campus program of the Department.(c)Consultation requirementIn developing the pilot program under this section, the Secretary, acting through the Vocational Rehabilitation and Employment Program of the Department of Veterans Affairs and in coordination with the Office of Tribal Government Relations of the Department, shall consult with Indian tribes, Tribal organizations, and veterans service organizations regarding each of the following:(1)The design of the pilot program.(2)The selection of the three regional Native VetSuccess service areas and participating Tribal colleges and universities, taking into consideration—(A)the number of eligible students enrolled in the college or university and in the regional service area;(B)the capacity of the colleges and universities in the regional service area to accommodate a full-time VetSuccess on Campus counselor and a full-time Vet Center outreach coordinator;(C)the lack of information available at the colleges and universities in the regional service area about and lack of access to benefits and services under the laws administered by the Secretary; and(D)any other factor that the Secretary or the Indian tribes, Tribal organizations, and veterans service organizations identify as relevant.(3)The most effective way to provide culturally competent outreach and services to eligible students at Tribal colleges and universities.(d)Outreach to colleges and universitiesThe Secretary shall provide notice of the pilot program to all Tribal colleges and universities and encourage all Tribal colleges and universities to coordinate with each other to create regional service areas to participate in the pilot program.(e)Briefings and reports(1)Implementation briefingNot later than one year after the date of the enactment of this Act, the Secretary shall provide for the Committee on Veterans’ Affairs and the Committee on Natural Resources of the House of Representatives and the Committee on Veterans’ Affairs and the Committee on Indian Affairs of the Senate a briefing on—(A)the design, structure, and objectives of the pilot program; and(B)the three regional Native Vet Success service areas and the Tribal colleges and universities selected for participation in the pilot program and the reason for the selection of such service areas and such colleges and universities.(2)ReportNot later than four years after the date on which the Secretary establishes the pilot program, the Secretary shall submit to such Committees a report on the pilot program. Such report shall include each of the following:(A)The number of eligible students provided services through the pilot program.(B)The types of services that eligible students received through the pilot program. (C)The graduation rate of eligible students who received services through the pilot program.(D)The rate of employment within one year of graduation for eligible students who received services through the pilot program.(E)Feedback from each Tribal college or university that participated in the pilot program, including on the regional nature of the program.(F)Analysis of the feasibility of expanding a regionally based Native VetSuccess at Tribal Colleges and Universities Program, including any challenges of such a model due to distance, communication, coordination, and level of unmet services.(G)A detailed legislative proposal regarding a long-term extension of the pilot program, including a budget, if the Secretary determines that such an extension is appropriate.(f)DefinitionsIn this section:(1)The term Tribal college or university has the meaning given such term under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).(2)The term tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(3)The term culturally competent means considerate of the unique values, customs, traditions, cultures, and languages of Native American veterans.